Exhibit 10.1

 

AEHR TEST SYSTEMS

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”) is made as of November
24, 2014, by and among Aehr Test Systems (the “Company”), a California
corporation, and each of the investors set forth on Exhibit A attached hereto
(the “Investors”).

 

RECITALS

 

A.     The Company has authorized the issuance and sale to certain accredited
investors of an aggregate of up to $2.6 million of shares of the Company’s
Common Stock, par value $.01 per share (the “Common Stock”) at the purchase
price as set forth in Section 1(a) below.

 

B.     The Investors desire to purchase and the Company desires to issue and
sell shares of Common Stock on the terms and subject to the conditions set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.     Purchase and Sale of Common Shares.

 

(a)     Subject to the terms and conditions of this Agreement, each Investor
severally agrees to purchase at the Closing, and the Company agrees to sell and
issue to such Investor at the Closing, that number of shares of Common Stock
(the “Common Shares”) equal to the amount obtained by dividing (x) the
investment amount set forth opposite such Investor’s name on Exhibit A attached
hereto, by (y) the per share purchase price equal to the volume-weighted average
price (as defined by Nasdaq rules) of the Common Stock for the thirty (30)
trading days ending on and inclusive of November 21, 2014 rounded to the nearest
tenth of a cent as provided to the Company by the NASDAQ Market Intelligence
Desk, rounded down to the nearest whole share

 

2.     The Closing.

 

(a)     Closing Date. The closing of the purchase and sale of the Common Shares
(the “Closing”) shall take place at the offices of Wilson Sonsini Goodrich &
Rosati, 650 Page Mill Road, Palo Alto, California, at 3:00 p.m. local time on
November 26, 2014, or at such other location and on such other date as the
Company and the Investors acquiring a majority of the Common Shares purchased
hereunder shall mutually agree. The date of the Closing is referred to herein as
the “Closing Date.”

 

(b)     Payment. At the Closing, each Investor shall deliver to the Company
(i) the purchase price for the Common Shares being purchased by the Investor by
check or by wire transfer of immediately available funds to an account
designated by the Company at the Closing, and (ii) the documents set forth in
Section 6(b) of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Certificate. The Company shall deliver or cause to be delivered to each
Investor (i) a certificate representing the Common Shares purchased by the
Investor, in definitive form and registered in the Investor’s name within a
reasonable time after the Closing and (ii) the documents set forth in
Section 6(a) of this Agreement at the Closing.

 

3.     Representations and Warranties of the Company. Except as set forth on the
Schedule of Exceptions attached hereto as Exhibit B, the Company hereby
represents and warrants to the Investors on the date hereof as follows:

 

(a)     Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. The Company has the power and authority, corporate or otherwise, as
appropriate, to own, lease and operate its properties and to conduct its
business as now conducted and to enter into and perform its obligations under
this Agreement. The Company is duly qualified as a foreign corporation and is in
good standing in each jurisdiction in which such qualification is required,
except where the failure to so qualify would not individually or in the
aggregate have a material adverse effect on the condition (financial or
otherwise), earnings, properties, business, or results of operations of the
Company (a “Material Adverse Effect”).

 

(b)     Authorized Capital Stock. As of the date hereof, the authorized capital
stock of the Company consists of 75,000,000 shares of Common Stock, $0.01 par
value, and 10,000,000 shares of Preferred Stock, $0.01 par value. As of the date
hereof, approximately 11,591,172 shares of Common Stock and no shares of
Preferred Stock are validly issued and outstanding, and each outstanding share
of Common Stock is fully paid and nonassessable. The Company has reserved (i)
5,622,565 shares of Common Stock for issuance pursuant to the Company’s 2006
Equity Incentive Plan and (ii) 1,150,000 shares of Common Stock for issuance
pursuant to the Company’s 2006 Employee Stock Purchase Plan (the “Purchase
Plan”), and has outstanding options to purchase 3,434,157 shares of Common Stock
under the 2006 Equity Incentive Plan as of the date hereof. The designations,
powers, preferences, rights, qualifications, limitations and restrictions in
respect of each class and series of authorized capital stock of the Company are
as set forth in the Company’s articles of incorporation. The issued and
outstanding shares of Common Stock conform to the description thereof contained
in the reports (the “Exchange Act Reports”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). Except for options issued
under the Company’s 2006 Equity Incentive Plan and the obligations under the
Purchase Plan, the Company does not have outstanding any options or warrants to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock, and there is no
commitment, plan or arrangement to issue, any securities or obligations
convertible into any shares of capital stock of the Company or any such options,
rights convertible securities or obligations.

 

(c)     Issuance, Sale and Delivery of the Common Shares. The Common Shares have
been duly authorized and, when issued, delivered and paid for in the manner set
forth in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable. No preemptive rights or other rights (which have not been waived)
to subscribe for or purchase exist with respect to the issuance and sale of the
Common Shares by the Company pursuant to this Agreement. No

 

 
-2-

--------------------------------------------------------------------------------

 

 

shareholder of the Company has any right to request or require the Company to
register the sale of any shares owned by such shareholder under the Securities
Act of 1933, as amended (the “Securities Act”). Subject to the satisfaction of
the conditions set forth in Section 6(b), no further approval or authority of
the shareholders or the Board of Directors of the Company will be required for
the issuance and sale of the Common Shares as contemplated herein.

  

(d)     Due Execution, Delivery and Performance of this Agreement. The Company
has full legal right, corporate power and authority to enter into this Agreement
and to perform the transactions contemplated hereby. This Agreement has been
duly authorized by the Company. The execution, delivery and performance of this
Agreement by the Company and the consummation of the transactions contemplated
hereby will not violate any provision of the organizational documents of the
Company and will not result in the creation of any lien, charge, security
interest or encumbrance upon any assets or property of the Company pursuant to
the terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which the Company
is a party or by which the Company or any of its assets or properties may be
bound or affected or, to the Company’s knowledge, and subject to satisfaction of
the conditions set forth in Section 6(b), any statute or any authorization,
judgment, decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental body applicable to the Company or
any of its properties. No consent, approval, authorization or other order of any
court, regulatory body, administrative agency or other governmental body is
required for the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, except for compliance with
Blue Sky laws and federal securities laws applicable to the offering and
registration for resale of the Common Shares and compliance with the rules and
regulations of the securities exchange or trading market on which the Common
Stock is listed. Upon the execution and delivery, and assuming the valid
execution of this Agreement by the Investor, this Agreement will constitute
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and except as enforceability may be
subject to general principles of equity.

 

(e)     Financials. The Company’s financial statements (including all notes and
schedules thereto) included in the Exchange Act Reports present fairly the
financial position, the results of operations, the statements of cash flows and
the statements of shareholders’ equity and the other information purported to be
shown therein of the Company at the respective dates and for the respective
periods to which they apply (subject, in the case of unaudited statements, to
normal year end audit adjustments and the absence of footnotes) and such
financial statements have been prepared in conformity with generally accepted
accounting principles, consistently applied throughout the periods involved
(except as may be indicated in the notes thereto). Since the date of the most
recent financial statements included in the Exchange Act Reports, there has not
been: (i) any event or condition of any character that, either individually or
cumulatively, has or would have a Material Adverse Effect or (ii) any sale,
assignment or transfer of any patents, trademarks, trade secrets or other
intangible assets of the Company.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(f)     Contracts. The contracts described in the Exchange Act Reports as being
in effect on the date hereof, are in full force and effect on the date hereof,
and the Company is not, nor to the Company’s knowledge, is any other party in
breach of or default under any written agreement which would have a Material
Adverse Effect.

 

(g)     No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened to which the
Company is or may be a party or of which property owned or leased by the Company
is or may be the subject. The Company is not a party to or subject to the
provisions of any material injunction, judgment, decree or order of any court,
regulatory body administrative agency or other governmental body.

 

(h)     Finders’ Fees. Other than as set forth in the Schedule of Exceptions, no
investment banker, broker, finder or other intermediary has been retained by or
is authorized to act on behalf of the Company who is or might be entitled to any
fee or commission from the Company or any of its affiliates upon consummation of
the transactions contemplated by this Agreement.

 

(i)     Commission Reports. The Company has complied in all material respects
with the filing requirements of the Commission under the Exchange Act and all
rules and regulations thereunder for the two years preceding the date hereof. As
of their respective filing dates, all documents filed by the Company with the
Commission complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as applicable and all rules and regulations
thereunder, and none of the Exchange Act Reports, when filed, contained any
untrue statement of a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(j)     Intellectual Property. There are no claims pending or, to the Company’s
knowledge, threatened that the Company or any of its subsidiaries is infringing
(including with respect to the manufacture, use or sale by the Company or any of
its subsidiaries of their respective products) upon any patent, patent
application, trademark, trademark rights, trade names, trade name rights,
copyrights, technical know-how and other proprietary intellectual property
rights (the “Intellectual Property Rights”) of a third party, and the Company
has no reason to believe that the current business activities of the Company or
its subsidiaries are reasonably likely to give rise to any such claim(s). To the
Company’s knowledge, no third party is infringing upon any material Intellectual
Property Right of the Company.

 

(k)     Offering Valid. Assuming the accuracy of the representations and
warranties of the Investors contained in Section 4 hereof, the offer, sale and
issuance of the Common Shares will be exempt from the registration requirements
of the Securities Act, and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.

 

(l)     Disclosure. Neither this Agreement nor any exhibit or other document
delivered in connection herewith contains an untrue statement of a material fact
or omits a material fact necessary to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading. None of the statements, documents, certificates or other items
supplied by the Company at the Closing shall contain an untrue statement of a
material

 

 
-4-

--------------------------------------------------------------------------------

 

 

fact or omit a material fact necessary to make the statements contained therein,
in light of the circumstances under which they are made, not misleading. There
is no fact which the Company has not disclosed to the Investors and which is
known to the Company (other than facts known to the general public or generally
known in the Company’s industry) which would cause a Material Adverse Effect.
The Company has supplied each Investor with all written information previously
requested by such Investor in writing to the Company.

 

4.     Representations and Warranties of the Investors. Each Investor hereby
represents and warrants to the Company on the date hereof as follows:

 

(a)     Private Placement.

 

(i)     Investor understands that the offering and sale of the Common Shares is
intended to be exempt from registration under the Securities Act.

 

(ii)     Investor represents and warrants that it is acquiring the Common Shares
acquired by such Investor pursuant to this Agreement for investment for
Investor’s own account and not with a view to the resale or distribution of such
Common Shares or any interest therein other than in a transaction that is
registered or exempt from registration under the Securities Act.

 

(iii)     Investor represents and warrants that it is an “accredited investor”
as such term is defined in Regulation D under the Securities Act.

 

(iv)     Investor represents and warrants that it (either alone or together with
its advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Common Shares, and is capable of bearing the economic risks of such
investment, including a complete loss of its investment in the Common Shares
acquired by it hereunder.

 

(v)     Investor has been given the opportunity to ask questions of, and receive
answers from, the Company regarding the Company, the terms and conditions of the
Common Shares and related matters, and has been furnished with the information
it deems necessary or desirable to evaluate the merits and risks of its
acquisition of the Common Shares.

 

(vi)     Investor understands that the Common Shares that it is acquiring are
characterized as “restricted securities” under the Securities Act in as much as
they are being acquired from the Company in a transaction not involving a public
offering and that under the Securities Act and applicable regulations, such
Common Shares may be resold without registration under the Securities Act only
in certain limited circumstances. Investor understands that the certificates
evidencing the Common Shares will bear a restrictive legend substantially as
follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE

 

 
-5-

--------------------------------------------------------------------------------

 

 

ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. COPIES OF THE AGREEMENT COVERING THE PURCHASE
OF THESE SHARES AND RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

 

(vii)     Investor has, in connection with its decision to acquire the Common
Shares, relied solely upon the Exchange Act Reports and the representations and
warranties of the Company contained in this Agreement.

 

(b)     Additional Representations of Foreign Investor. If the Investor does not
reside in and is not a citizen of the United States, for the purpose of this
Section 4, the Investor shall be deemed a “Foreign Purchaser” and the Investor
represents, warrants and covenants to the Company, in addition to the other
representations, warranties and covenants set forth in this Section 4, the
following, but only in the event, and to the extent, that the Investor seeks to
rely upon the provisions of Regulation S for the resale of the Common Shares:

 

(i)     Neither the Foreign Purchaser nor any person for the account of whom
such Foreign Purchaser is acting, including the estate of any such person, a
trust of which any such person is a beneficiary, or a corporation, partnership,
trust or other entity organized under the laws of the United States of America,
is a citizen or resident of the United States of America (a “U.S. Person”).

 

(ii)     Such Foreign Purchaser will not sell, transfer or otherwise dispose of
the Common Shares for the applicable restricted period as set forth in
Regulation S, and such Foreign Purchaser will not thereafter sell or otherwise
transfer the Common Shares and any securities issued upon exercise thereof to a
U.S. Person unless the Company has received an opinion of counsel, satisfactory
to the Company, that such transfer will not be in violation of the Securities
Act or any applicable state securities laws.

 

(iii)     The Foreign Purchaser understands that the Company will not allow any
transfer or other disposition of the Common Shares unless the proposed
transferee shall have executed an instrument containing the representations set
forth in the foregoing paragraphs (i) and (ii) of this section or the Company
shall have received an opinion of counsel satisfactory to the Company to the
effect that such proposed transfer would not be in violation of the Securities
Act or any applicable state securities law.

 

(c)     Finders’ Fees. Other than as set forth in the Schedule of Exceptions, no
investment banker, broker, finder or other intermediary has been retained by or
is authorized to act on behalf of the Company or the Investors who is or might
be entitled to any fee or commission from the Company or any of its affiliates
upon consummation of the transactions contemplated by this Agreement.

 

5.     Additional Agreements and Covenants of the Company and the Investors.

 

 
-6-

--------------------------------------------------------------------------------

 

 

(a)     Further Assurances. The Company and the Investors agree to execute and
deliver such documents, certificates, agreements and other writings and to take
such other actions as may be reasonably necessary or desirable in order to
consummate the transactions contemplated by this Agreement.

 

(b)     Securities Law Transfer Restrictions. No Investor shall sell, assign,
pledge, transfer or otherwise dispose of or encumber any of the Common Shares
being purchased by it hereunder, except (i) pursuant to an effective
registration statement under the Securities Act or (ii) pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws and, if requested by the Company, upon delivery by such Investor
of an opinion of counsel reasonably satisfactory to the Company to the effect
that the proposed transfer is exempt from registration under the Securities Act
and applicable state securities laws; provided that no such opinion shall be
requested for any transfer of Shares that is exempt from such registration under
Rule 144 under the Securities Act. Any transfer or purported transfer of the
Shares in violation of this Section 5(b) shall be voidable by the Company. The
Company shall not register any transfer of the Shares in violation of this
Section 5(b). The Company may, and may instruct any transfer agent for the
Company, to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 5(b).

 

(c)     Furnishing of Information. As long as any Investor owns Common Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Common Shares, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Investors and
make publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any Investor may
reasonably request to the extent required from time to time to enable such
Investor to sell Common Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.

 

(d)     Piggy-Back Registrations. If at any time after the Closing the Company
shall determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Investor written notice of such determination and if, within
ten days after receipt of such notice, any such Investor shall so request in
writing, the Company shall include in such registration statement all or any
part of the Common Shares held by such Investor that such Investor requests to
be registered. If an offering in connection with which an Investor is entitled
to registration under this Section 5(d) is an underwritten offering, then each
Investor whose Common Shares are included in such registration statement shall,
unless otherwise agreed by the Company, offer and sell his, her or its Common
Shares in an underwritten offering using the same underwriter(s) and, subject to
the provisions of this Agreement, on the same terms and conditions as other
shares of the Common Stock included in such underwritten offering and

 

 
-7-

--------------------------------------------------------------------------------

 

 

shall enter into an underwriting agreement in form and substance reasonably
satisfactory to the Company and the underwriter(s).

 

6.     Closing Deliveries.

 

(a)     Conditions to the Investor’s Obligations. The obligation of each
Investor to consummate the transactions contemplated by this Agreement shall be
subject to the delivery of the fulfillment prior to or at the Closing of the
following conditions, any of which may be waived in whole or in part by such
Investor:

 

(i)     The representations and warranties of the Company contained in Section 3
shall be true on and as of the Closing in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Closing, except for those representations and warranties which
address matters only as of a particular date, which shall remain true and
correct as of such particular date and except where the failure to be true and
correct will not have a Material Adverse Effect on the Company.

 

(ii)     The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

 

(iii)     The Company shall have obtained any and all consents, permits and
waivers necessary for the consummation of the transactions contemplated by this
Agreement (except for such as may be properly obtained subsequent to the
Closing).

 

(iv)     The Company shall have delivered the following:

 

(1)     a copy of the resolutions of the Company’s Board of Directors
authorizing (A) the execution, delivery and consummation of this Agreement and
(B) transactions contemplated hereby and thereby; and

 

(2)     a certificate of the President of the Company, dated the Closing Date,
certifying that the conditions specified in Sections 6(a)(i) and 6(a)(ii) have
been fulfilled.

 

(b)     Conditions to the Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment at or prior to the Closing of the following
conditions:

 

(i)     The representations and warranties of the Investors contained in
Section 4 shall be true on and as of the Closing in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Closing.

 

(ii)     All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state or of any
securities exchange or trading market on which the Common Stock is listed that
are required in connection with the lawful issuance and sale of Common Shares
pursuant to this Agreement shall have been duly obtained and

 

 
-8-

--------------------------------------------------------------------------------

 

 

effective as of the Closing and all filings with such authorities or regulatory
bodies shall have been made and accepted.

 

(iii)     Each Investor shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

 

(iv)     Each Investor shall have paid the purchase price as set forth in
Section 1 above.

 

7.     Miscellaneous.

 

(a)     Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or similar writing) and shall
be given to such party at its address or facsimile number as set forth below, or
such other address or facsimile number as such party may hereinafter specify for
the purpose of giving notice hereunder to the party giving such notice. Each
such notice, request or other communication shall be effective: (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
pursuant to this Section 7(a) and the appropriate confirmation is received;
(ii) if given by mail, 72 hours after such communication is deposited in the
mails, certified mail, return receipt requested, postage prepaid, addressed as
aforesaid or; (iii) if given by any other means, when delivered at the address
as follows:

 

If to the Company, to:

 

Aehr Test Systems

400 Kato Terrace

Fremont, CA 94539

Attn: Chief Financial Officer

Phone: (510) 623-9400 x321

Fax: (510) 623-9686

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, CA 94307

Attn: Mario Rosati

Phone: (650) 493-9300

Fax: (650) 493-6811

 

If to an Investor, to the address set forth next to such Investor’s name on
Exhibit A hereto.

 

 

(b)     Amendments and Waivers.

 

(i)     Any term of this Agreement may be amended and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either

 

 
-9-

--------------------------------------------------------------------------------

 

 

retroactively or prospectively), only with the written consent of the Company
and the Investors holding a majority of the Common Shares issued by the Company
pursuant to this Agreement. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each holder of any securities purchased
under this Agreement at the time outstanding (including securities into which
such securities are exercisable), each future holder of all such securities, and
the Company.

 

(ii)     No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

(c)     Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that no party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other party.

 

(d)     Governing Law. This Agreement and all matters arising directly or
indirectly herefrom shall be governed by, and construed in accordance with, the
laws of the State of California without regard to the conflicts of laws
principles thereof.

 

(e)     Consent to Jurisdiction. The parties hereto agree that any suit, action
or proceeding relating to or arising out of this Agreement or the transactions
contemplated hereby, shall be brought in the federal and state courts located in
Santa Clara County, California, so long as one of such courts shall have subject
matter jurisdiction over such suit, action or proceeding, and that any cause of
action arising out of this Agreement directly or indirectly shall be deemed to
have arisen from a transaction of business in the State of California, and each
of the parties hereby irrevocably consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or outside the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 7(a) shall be deemed
effective service of process on such party.

 

(f)     WAIVER OF JURY TRIAL. THE COMPANY AND EACH INVESTOR EACH HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(g)     Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original agreement, but all of
which together shall constitute one and the same instrument. Execution and
delivery of this Agreement by facsimile transmission shall constitute execution
and delivery of this Agreement for all purposes, with the same force and effect
as execution and delivery of an original manually signed copy hereof.

 

 
-10-

--------------------------------------------------------------------------------

 

 

(h)     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto and supersedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
of this Agreement.

 

(i)     Headings. The headings in this Agreement are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

(j)     Attorneys Fees. In the event any suit or action is instituted to enforce
any provision in this Agreement, the substantially prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeal.

 

(k)     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

[Remainder of page intentionally left blank]

 

 
-11-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 

 

AEHR TEST SYSTEMS

 

 

 

 

 

 

 

 

 

 

By:

/s/ GAYN ERICKSON

 

 

 

Name: Gayn Erickson

 

 

 

Title: President and Chief Executive Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 

INVESTOR

 

 

 

 

 

 

GAYLORD L. ERICKSON

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ GAYN ERICKSON

 

 

 

 

 

 

Name:

GAYLORD “GAYN” L. ERICKSON

 

 

 

 

 

 

Title:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

GARY L. LARSON

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ GARY L. LARSON

 

 

 

 

 

 

Name:

GARY L LARSON

 

 

 

 

 

 

Title:

 

 





 



 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

CARL BUCK LIVING TRUST DATED APRIL 30, 2002

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ CARL BUCK

 

 

 

 

 

 

Name:

CARL BUCK

 

 

 

 

 

 

Title:

TRUSTEE

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

DAVID FUCCI

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ DAVID FUCCI

 

 

 

 

 

 

Name:

DAVID FUCCI

 

 

 

 

 

 

Title:

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

MARK D. ALLISON

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ MARK D. ALLISON

 

 

 

 

 

 

Name:

MARK D. ALLISON

 

 

 

 

 

 

Title:

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

HOWARD T. SLAYEN

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ HOWARD T. SLAYEN

 

 

 

 

 

 

Name:

HOWARD T. SLAYEN

 

 

 

 

 

 

Title:

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

ROBERT R. ANDERSON 2000 REVOCABLE TRUST

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ ROBERT R. ANDERSON

 

 

 

 

 

 

Name:

ROBERT R. ANDERSON

 

 

 

 

 

 

Title:

TRUSTEE

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

 

 

 

 

By:

/S/ ADRIANA E. BLINN

 

 

 

 

 

 

Name:

ADRIANA E. BLINN

 

 

 

 

 

 

Title:

TRUSTEE OF THE BLINN FAMILY TRUST

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

PATEL FAMILY PARTNERS LP

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ MUKESH PATEL

 

 

 

 

 

 

Name:

MUKESH PATEL

 

 

 

 

 

 

Title:

GENERAL PARTNER

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

JENNY JUNE SCOTT TRUST

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ GEOFFREY G. SCOTT, TRUSTEE

 

 

 

 

 

 

Name:

GEOFFREY G. SCOTT

 

 

 

 

 

 

Title:

TRUSTEE

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

CARDINAL VALUE, L.P.

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ WILLIAM A. SMART

 

 

 

 

 

 

Name:

WILLIAM A. SMART

 

 

 

 

 

 

Title:

MANAGING MEMBER OF SMART

 

            CARDINAL MGMT LLC               GENERAL PARTNER OF L.P.  



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

DHARMA GROUP INSURANCE COMPANY

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ JOHN SCHNEIDER

 

 

 

 

 

 

Name:

JOHN SCHNEIDER

 

 

 

 

 

 

Title:

PRESIDENT/OWNER

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

HENRY MINTON NEVINS TTE U/A DTD 02/16/2000 HENRY NEVINS LIV TRUST  

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ HENRY M. NEVINS 

 

 

 

 

 

 

Name:

HENRY M. NEVINS

 

 

 

 

 

 

Title:

TRUSTEE

 



 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 



 

INVESTOR

 

 

 

 

 

 

ROGERS FAMILY TRUST UTD 01/21/1981

 

 

(Print Investor Name)

 

 

 

 

 

 

By:

/S/ ROY L. ROGERS 

 

 

 

 

 

 

Name:

ROY L. ROGERS

 

 

 

 

 

 

Title:

TRUSTEE

 

 



 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Investors

 

Name and Address

Investment Amount ($)

Gaylord L. Erickson 

5321 Apennines Circle

San Jose, CA 95138

$50,000.00

Gary L. Larson

3677 El Grande Drive

San Jose, CA 95132

$10,000.00

The Carl Buck Living Trust Dated April 30, 2002

10320 S. Tantau Ave.

Cupertino, CA 95014

 

 

$10,000.00

David Fucci

91 Catalpa Ln.

Campbell, CA 95008

$15,000.00

Mark D. Allison

25566 Fernhill Dr.

Los Altos Hills, CA 94024

$1,000.00

Howard Slayen

2 Altree Ct.

Atherton, CA 94027

$60,000.00

Robert Anderson, Trustee of the Robert Anderson 2000 Revocable Trust

6351 N. Whaleback Place

Tucson, AZ 85750

$450,000.00

Adriana E. Blinn

398 Questa Court

Reno, NV 89511

$50,000.00

Mukesh Patel, General Partner, The Patel Family Partners, LP

8624 White Oak Ct.

Pleasanton, CA 94588

$500,000.00

Jenny June Scott Trust

Geoffrey G. Scott Trustee

12930 Morehead

Chapel Hill, NC 27517

$243,100.00

Smart Cardinal Management, LLC.

General Partner of Cardinal Value, L.P.

PO Box 742

Palo Alto, CA 94302

$100,000.00

Dharma Group Insurance Company

4900 Perry Highway, Suite #300

Pittsburgh, PA 15229

$500,000.00

 

 
 

--------------------------------------------------------------------------------

 

 

HENRY MINTON NEVINS TTEE U/A DTD 02/16/2000 HENRY NEVINS LIV TRUST

920 Garden St., Ste A

Santa Barbara, CA 93101-7465

$100,000.00

Rogers Family Trust

UTD 01/21/1981

Roy l. Rogers, Trustee

27927 Briones Way

Los Altos Hills, CA 94022

$500,000.00

Totals

$2,589,100.00

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Schedule of Exceptions